UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended January 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, VA 22042 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 896-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 153,615,200 shares of Common Stock, $1.00 par value, were outstanding on January 25, 2010. COMPUTER SCIENCES CORPORATION INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income, Quarters andNine Months Ended January 1, 2010, and January 2, 2009 1 Consolidated Condensed Balance Sheetsas of January 1, 2010, and April 3, 2009 2 Consolidated Condensed Statements of Cash Flows,Nine Months Ended January 1, 2010, and January 2, 2009 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 48 Item 4. Controls and Procedures 49 PART II. OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55 i PART I, ITEM 1. FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Quarter Ended Nine Months Ended (Amounts in millions except per-share amounts) January 1, 2010 January 2, 2009 January 1, 2010 January 2, 2009 Revenues $ 3,953 $ 3,952 $ 11,892 $ 12,628 Costs of services (excludes depreciation and amortization) 3,105 3,085 9,476 10,097 Selling, general and administrative 239 261 732 824 Depreciation and amortization 280 282 825 912 Interest expense 50 68 158 191 Interest income (6 ) (12 ) (20 ) (31 ) Other (income)/expense (6 ) 5 (15 ) 9 Total costs and expenses 3,662 3,689 11,156 12,002 Income before taxes 291 263 736 626 Taxes on income 75 100 166 (114 ) Net income 216 163 570 740 Less: Net income attributable to noncontrolling interest, net of tax 5 2 12 7 Net income attributable to CSC common shareholders $ 211 $ 161 $ 558 $ 733 Earnings per share: Basic $ 1.38 $ 1.06 $ 3.67 $ 4.84 Diluted $ 1.36 $ 1.06 $ 3.62 $ 4.80 See accompanying notes. 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) As of As of (Amounts in millions except shares) January 1, 2010 April 3, 2009 ASSETS Cash and cash equivalents $ 2,427 $ 2,297 Receivables, net of allowance for doubtful accounts of $55 (fiscal 2010) and $55 (fiscal 2009) 3,935 3,786 Prepaid expenses and other current assets 1,935 1,624 Total current assets 8,297 7,707 Property and equipment, net of accumulated depreciation of $3,843 (fiscal 2010) and $3,417 (fiscal 2009) 2,330 2,353 Outsourcing contract costs, net 651 684 Software, net 469 476 Goodwill 3,921 3,784 Other assets 528 615 Total assets $ 16,196 $ 15,619 LIABILITIES Short-term debt and current maturities of long-term debt $ 131 $ 62 Accounts payable 415 636 Accrued payroll and related costs 765 822 Other accrued expenses 1,176 1,264 Deferred revenue 795 915 Income taxes payable and deferred income taxes 280 317 Total current liabilities 3,562 4,016 Long-term debt, net of current maturities 4,176 4,173 Income tax liabilities and deferred income taxes 476 486 Other long-term liabilities 1,302 1,326 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized 750,000,000 shares; issued 161,758,003 (fiscal 2010) and 159,688,820 (fiscal 2009) 162 160 Additional paid-in capital 1,969 1,836 Retained earnings 5,450 4,893 Accumulated other comprehensive loss (582 ) (1,004 ) Less common stock in treasury, at cost, 8,270,397 shares (fiscal 2010) and 8,190,333 shares (fiscal 2009) (378 ) (375 ) Total CSC stockholders’ equity 6,621 5,510 Noncontrolling interest in subsidiaries 59 108 Total stockholders' equity 6,680 5,618 Total liabilities and stockholders' equity $ 16,196 $ 15,619 See accompanying notes. 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended (Amounts in millions) January 1, 2010 January 2, 2009 Cash flows from operating activities: Net income $ 570 $ 740 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization and other non-cash charges 878 987 Stock based compensation 49 47 Provision for losses on accounts receivable 17 20 Unrealized foreign currency exchange (gain)/loss, net (44 ) 93 Gain on dispositions (7 ) (2 ) Changes in operating assets and liabilities, net of acquisition effects: Increase in assets (173 ) (125 ) Decrease in liabilities (883 ) (832 ) Net cash provided by operating activities 407 928 Investing activities: Purchases of property and equipment (437 ) (557 ) Outsourcing contracts (106 ) (114 ) Acquisitions (5 ) (100 ) Software (106 ) (129 ) Other investing cash flows 140 62 Net cash used in investing activities (514 ) (838 ) Financing activities: Net repayments of commercial paper (1 ) (263 ) Borrowings under lines of credit 101 1,647 Repayments on lines of credit (43 ) (119 ) Principal payments on long-term debt (27 ) (324 ) Proceeds from stock option and other common stock transactions 79 12 Repurchase of common stock, net of settlement (2 ) (4 ) Excess tax benefit from stock-based compensation 7 1 Other financing cash flows - 3 Net cash provided by financing activities 114 953 Effect of exchange rate changes on cash and cash equivalents 123 (69 ) Net increase in cash and cash equivalents 130 974 Cash and cash equivalents at beginning of year 2,297 699 Cash and cash equivalents at end of period $ 2,427 $ 1,673 See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) Note 1 – Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States (GAAP) have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended April 3, 2009.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary, including those of a normal recurring nature, to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Certain columns and rows within the financial tables in this Form 10-Q include rounded numbers for disclosure purposes. Certain percentages and ratios are calculated from whole-dollar amounts. Deferred cost balances at January 1, 2010, and April 3, 2009, of $1,343 million and $1,073 million, respectively, are included in prepaid expenses and other current assets. Prior amounts have been updated from those presented in previously filed Forms 10-Q to reflect implementation of ASC 810-10 (SFAS No. 160), “Noncontrolling Interests in Consolidated Financial Statements.” Equity in earnings of unconsolidated affiliates of $3 million and $13 million for the quarter and nine months ended January 2, 2009, have been reclassified from cost of services to other (income)/expense in the consolidated condensed statements of income. Subsequent events have been evaluated through February 10, 2010, the date the financial statements were issued. 4 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) Note 2 – Accounting Changes In
